Citation Nr: 0706845	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than July 1, 2001, 
for Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant & Dr. William Wirshing




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967 
and from January to August 1968.  He died on June [redacted], 1993.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in  Los Angeles, California, which granted the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, entitling her to Dependency and 
Indemnity Compensation (DIC), and established eligibility for 
Dependents' Educational Assistance, with both benefits 
effective July 19, 2002 (the date that VA received the 
appellant's informal claim for service-connected death 
benefits).  The appellant was notified of this decision in 
April 2003.  In March 2004, the appellant disagreed with the 
effective date for DIC.  A local hearing on the appellant's 
claim for an effective date earlier than July 19, 2002, for 
DIC was held at the RO in October 2004.    

In February 2005, the Decision Review Officer at the RO 
granted an earlier effective date to July 1, 2001 for DIC.  
In her substantive appeal received in June 2005, the 
appellant continued to disagree with the effective date.  
Thus, an appeal for entitlement to an effective date prior to 
July 1, 2001, for Dependency and Indemnity Compensation has 
been perfected.  

The appellant requested a Travel Board in her substantive 
appeal.  There is no indication that such a hearing was 
scheduled or held.  (A transcript of an RO hearing held in 
October 2004 is of record but the veteran subsequently 
requested a Travel Board hearing.)  The Board also notes that 
in September 2005, prior to certification of this appeal to 
the Board, additional evidence was submitted to the RO in 
support of the appellant's claim without a waiver of RO 
consideration of such evidence.  These latter two matters are 
addressed below.

This appeal must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development.  VA will notify the appellant if further action 
is required on her part.


REMAND

As noted in the Introduction, the appellant requested a 
Travel Board hearing on a VA Form 9, "Appeal to Board of 
Veterans' Appeals", received at the RO on June 9, 2005.  The 
appellant has not withdrawn this request.  Given the 
expressed intent of the appellant, this case must be returned 
to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).  Prior to the scheduling of the hearing, however, the 
RO must clarify who is representing the veteran in this 
appeal.  

In reviewing the record, the Board finds that there is 
conflicting evidence in the record as to the veteran's 
authorized representative.  Correspondence is of record from 
Georgianna Pennington Regnier, Attorney at Law, indicating 
that she is the veteran's authorized representative.  There 
is also a letter dated on January 30, 2003, and signed by the 
appellant authorizing Ms. Regnier to represent her "on all 
matters relative to this claim."  By letter to the RO dated 
on May 10, 2005, Ms. Regnier requested an extension of time 
to file the appellant's substantive appeal.  However, on 
May 13, 2005, the appellant submitted a completed VA Form 21-
22, "Appointment of Veterans Service Organization As 
Claimant's Representative", to the RO appointing Colorado 
Division of Veterans Affairs as her authorized 
representative.  There are also 3 letters from the appellant 
dated on May 19, 2005, in which she requested that Colorado 
Division of Veterans Affairs be appointed as her authorized 
representative.  

On September 7, 2005, County of Ventura Division of Veterans 
Services in Oxnard, California, submitted additional evidence 
in support of the appellant's claim to the RO.  To further 
confuse matters, in a VA memorandum dated on October 18, 
2005, the Decision Review Officer at the RO requested that 
Military Order of the Purple Heart (MOPH) review the 
appellant's claims file and submit a VA Form 646 on her 
behalf.  MOPH completed a VA Form 646, "Statement of 
Accredited Representative In Appealed Case", and submitted 
it to the RO on the appellant's behalf on November 14, 2005.  
On November 16, 2005, the RO sent a copy of a purported VCAA 
notice letter to MOPH.  By letter dated on December 8, 2005, 
Ms. Regnier notified the RO that she "has been the 
designated representative of [the appellant] throughout the 
course of these proceedings."  On January 11, 2007, the RO 
sent a certification of appeal notice letter to the appellant 
and Ms. Regnier.  A VA Form 8, "Certification of Appeal", 
dated on January 11, 2007, indicates that the appellant is 
represented by a private attorney (although the attorney is 
not identified on this form). 

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the appellant.  38 C.F.R. §§ 
20.601, 20.602 (2006). 

In view of the foregoing, the RO should contact the veteran 
and request that she clarify who is her authorized 
representative before the Travel Board hearing is scheduled.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.601 
(2006).

As noted above, additional evidence was submitted to the RO 
in support of the appellant's claim in September 2005 and 
such was not accompanied by a waiver of RO consideration of 
the evidence.  A review of this evidence indicates that it 
consists of a 10-page statement from the appellant and a 
letter dated August 9, 2005, from Dr. William C. Wirshing to 
a veterans service officer at County of Ventura Division of 
Veterans Services in Oxnard, California, concerning the date 
that the appellant applied for DIC.  This evidence, which was 
received prior to certification of this appeal to the Board 
in January 2007, was not addressed in the March 2005 
statement of the case issued to the appellant and her 
attorney.  See 38 C.F.R. § 19.37 (2006).  The RO should 
contact the appellant through her representative to determine 
if she wishes to waive RO consideration of the additional 
evidence in question.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant to 
clarify her representation.  The RO should 
instruct the appellant to complete a new 
Appointment of Veterans Service 
Organization as Claimant's Representative 
(VA Form 21-22), designating only one 
representative.  The designated 
representative should be furnished with 
the appropriate notice specific to the 
claim on appeal and given an opportunity 
to provide argument on behalf of the 
veteran.  

2.  The RO should also ask the appellant 
through her appointed authorized 
representative whether she wishes to waive 
RO consideration of the evidence received 
in September 2005, after the March 2005 
SOC was issued.  Any indicated action 
should follow.

3.  Thereafter, the appellant should be 
scheduled for a Travel Board hearing at 
the RO.  A copy of the notice letter sent 
to the appellant and her authorized 
representative concerning this hearing 
should be included in the claims file.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

